               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 LOWMORREO A. HARRIS, SR.,

                      Petitioner,
 v.                                                  Case No. 20-CV-693-JPS-JPS

 WARDEN MICHAEL MEISNER,
                                                                    ORDER
                      Respondent.


       Petitioner Lowmorreo A. Harris, Sr. (“Harris”) filed his petition for

writ of habeas corpus on May 5, 2020. (Docket #1). On June 10, 2020,

Magistrate Judge William E. Duffin ordered Harris to either show cause as

to why his petition should not be dismissed or file an amended petition

with only his exhausted claims by July 10, 2020. (Docket #6). The case was

reassigned to this branch of the Court on July 6, 2020. On July 8, 2020, Harris

filed a motion for an extension of time to comply with the June 10, 2020

order. (Docket #9). On July 16, 2020, the Court granted his motion and

ordered that Harris file, on or before August 6, 2020, either a document

showing cause as to why his petition should not be dismissed or an

amended petition with only his exhausted claims. (Docket #11). On August

5, 2020, Harris filed another motion for an extension of time. (Docket #12).

On January 22, 2021, Harris filed a proposed order to show cause for a

preliminary injunction and a temporary restraining order. (Docket #13).

Harris’ proposed order did not include any information regarding why his

petition should not be dismissed, nor did it contain an amended petition

with only his exhausted claims. (Id.)




  Case 2:20-cv-00693-JPS Filed 04/07/21 Page 1 of 4 Document 17
       On March 12, 2021, the Court denied Harris’ motion for an extension

of time and dismissed the case without prejudice for failure to exhaust

because he failed to comply with the Court’s July 16, 2020 Order. (Docket

#14). On March 31, 2021, Harris filed a motion for relief from a judgment or

order pursuant to Federal Rule of Civil Procedure 60(b) (“Rule 60(b)”)

regarding the dismissal of his case without prejudice. (Docket #16).

       Rule 60(b) offers relief from a court’s orders or from final judgments

if a party can show “grounds such as fraud or misconduct by the opposing

party, newly discovered evidence, mistake or neglect, or another

exceptional circumstance that justifies this extraordinary remedy.” Van

Dyke v. Fultz, 788 F. App’x 1035, 1036 (7th Cir. 2020). Such relief “is an

extraordinary remedy and is granted only in exceptional circumstances.”

Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006).

       Harris seeks relief under Rule 60(b)(1), (3), and (6). (Docket #16 at

1-2). Harris states that he was working on providing the “cause” on his

unexhausted claims but needed more time, which is why he filed the

motion for an extension of time. (Id. at 2-3). He also states that some of his

family members called the Court to inquire on the status of his case. (Id. at

3-4). Lastly, Harris reiterates the same facts regarding issues with his mail

that he provided in this motion for an injunction. (Id. at 4-6; Docket #13).

       Harris’ requests for relief under Rule 60(b)(1) and (3) can be

summarily denied. Harris provides no reason why Rule 60(b)(1), under

which “mistake, inadvertence, surprise, or excusable neglect” may be a

ground for relief, would apply to his situation. Fed. R. Civ. P. 60(b)(1).

Similarly, Harris offers no rationale as to why Rule 60(b)(3) would apply,

which is unsurprising as it clearly does not. Rule 60(b)(3) allows for relief

when “fraud . . . , misrepresentation, or misconduct by an opposing party”


                            Page 2 of 4
  Case 2:20-cv-00693-JPS Filed 04/07/21 Page 2 of 4 Document 17
occurs. Fed. R. Civ. P. 60(b)(3). This case did not proceed past the screening

stage. Therefore, the opposing party had nothing to do with Harris’

inability to comply with the Court’s Order. The Court finds that none of the

specific Rule 60(b)(1)-(5) grounds apply to Harris’ motion. Banks v. Chi. Bd.

of Educ., 750 F.3d 663, 667 (7th Cir. 2014) (“The district court does not abuse

its discretion by denying a Rule 60(b) motion that is not based on one of the

specified grounds for relief.”); Monzidelis v. World's Finest Chocolate, Inc., 92

F. App’x 349, 353 (7th Cir. 2004) (Rule 60(b) motion denied because movant

“failed to even argue” the grounds for relief). This alone is sufficient

grounds to deny the motion. Nelson v. Napolitano, 657 F.3d 586, 589–90 (7th

Cir. 2011).

       The Court generously construes Harris’ statements as arguments in

support of Rule 60(b)(6), which permits reconsideration on “any other

reason that justifies relief.” Harris provides a few different reasons as to

why he should be granted relief, but none are persuasive. Of note, despite

what Harris may believe, the Court was not required to grant his second

motion for an extension of time. See Fed. R. Civ. P. Rule 6(b) (“the court may,

for good cause, extend the time”) (emphasis added).

       The truth of the matter is that Harris failed to comply with the

Magistrate Judge’s Order and this Court’s Order, both of which required

him to either show cause as to why his petition should not be dismissed or

file an amended petition with only his exhausted claims. Both Orders

informed Harris that, if he failed to comply, the case would be dismissed

without prejudice. The Court’s orders say what they mean and mean what

they say. In sum, Harris’ motion does not merit relief under Rule 60(b) and

will, therefore, be denied.




                            Page 3 of 4
  Case 2:20-cv-00693-JPS Filed 04/07/21 Page 3 of 4 Document 17
      Accordingly,

      IT IS ORDERED that the Petitioner’s motion for reconsideration

(Docket #16) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 7th day of April, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                            Page 4 of 4
  Case 2:20-cv-00693-JPS Filed 04/07/21 Page 4 of 4 Document 17
